Case 1:20-cv-01790-PAB-STV Document 101 Filed 12/10/20 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-01790-PAB-STV

  JOSHUA GESS,

         Plaintiff,

  v.

  USMS and
  10TH CIRCUIT DISTRICT COURT,

         Defendants.


                                           ORDER

  Entered By Magistrate Judge Scott T. Varholak

         This matter is before the Court on the following: (1) Plaintiff’s requests for the

  appointment of pro bono counsel [#7, #62 at 2; #64] 1; (2) Plaintiff’s Motion Requesting an

  Independent Investigation by the FBI and DOJ (the “Motion for Investigation”) [#70]; (3)

  Plaintiff’s Motion to Appoint Special Counsel (the “Motion for Special Counsel”) [#77]; and

  (4) Plaintiff’s Motion for an Order to Show Cause (the “Motion for Order”) [#98], which

  have all been referred to this Court [#72, 79, 98]. This Court has carefully considered the

  Motions and request for pro bono counsel and related briefing, the case file, and the



  1 Plaintiff’s requests for the appointment of counsel were contained within Plaintiff’s
  motions for preliminary injunction [#7, 62] and Plaintiff’s Motion to Amend Complaint
  [#64], which were referred to this Court [#12, 63, 65]. Contemporaneous with the filing of
  this Order, this Court is issuing a Recommendation on the motions for preliminary
  injunction, Motion to Amend Complaint, and other pending motions in the case, but issues
  this order on the request for pro bono counsel as this Court may decide that request
  directly.
Case 1:20-cv-01790-PAB-STV Document 101 Filed 12/10/20 USDC Colorado Page 2 of 8




  applicable case law, and has determined that neither further briefing nor oral argument

  would materially assist in the disposition of the Motions. 2 The Court addresses each

  request in turn below. 3

  I.     REQUEST FOR PRO BONO COUNSEL

         Plaintiff seeks the appointment of pro bono counsel. [#7, #62 at 2; #64] The

  determination of whether to appoint counsel in a civil case is left to the sound discretion

  of the district court. Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). In

  deciding whether to request counsel for a civil litigant, the district court should evaluate

  “the merits of a [litigant’s] claims, the nature and complexity of the factual and legal issues,

  and the [litigant’s] ability to investigate the facts and present his claims.” Hill v. SmithKline

  Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004) (citations omitted). Under Local

  Rule of Practice 15(f)(1)(B), the Court applies the following factors and considerations in

  reviewing a motion for appointment of counsel in a civil action: 1) the nature and

  complexity of the action; 2) the potential merit of the pro se party’s claims; 3) the

  demonstrated inability of the unrepresented party to retain an attorney by other means;

  and 4) the degree to which the interests of justice will be served by appointment of


  2  See D.C.COLO.LCivR 7.1(d) (“Nothing in this rule precludes a judicial officer from ruling
  on a motion at any time after it is filed.”).
  3 In considering Plaintiff’s Motions, the Court is mindful that “[a] pro se litigant’s pleadings

  are to be construed liberally and held to a less stringent standard than formal pleadings
  drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (citing Haines
  v. Kerner, 404 U.S. 519, 520-21 (1972)). “The Haines rule applies to all proceedings
  involving a pro se litigant.” Id. at 1110 n.3. The Court, however, cannot be a pro se
  litigant’s advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
  Moreover, pro se parties must “follow the same rules of procedure that govern other
  litigants.” Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994) (quoting Green v. Dorrell,
  969 F.2d 915, 917 (10th Cir.1992)).
                                                 2
Case 1:20-cv-01790-PAB-STV Document 101 Filed 12/10/20 USDC Colorado Page 3 of 8




  counsel, including the benefit the Court may derive from the assistance of the appointed

  counsel. D.C.COLO.LAttyR 15(f)(1)(B). “The burden is on the applicant to convince the

  court that there is sufficient merit to his claim to warrant the appointment of counsel.” Hill,

  393 F.3d at 1115 (quoting McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985)).

  “Only in those extreme cases where the lack of counsel results in fundamental unfairness

  will the district court’s decision be overturned.” Id. (quoting McCarthy, 753 F.2d at 839).

         The Court therefore considers Plaintiff’s request for the appointment of pro bono

  counsel in light of the factors identified in Hill and D.C.COLO.LAttyR 15(f)(1)(B).

  Contemporaneously with the filing of this Order, this Court is issuing a Recommendation

  on Defendants’ Motion for Summary Judgment [#58] and Defendants’ Motion to Dismiss

  [#56] that recommends Plaintiff’s lawsuit be dismissed for failure to exhaust his

  administrative remedies, lack of subject matter jurisdiction as to Plaintiff’s claims against

  Defendant District Court, and failure to state a viable claim for relief under the Prison

  Litigation Reform Act of 1995. Having concluded that Plaintiff’s claims lack merit and

  must be dismissed, the Court finds that Plaintiff’s request for the appointment of counsel

  should be denied. 4



  4 As explained in the Recommendation, Plaintiff’s failure to exhaust requires dismissal
  because “an inmate is not permitted to exhaust administrative remedies during the
  pendency of litigation.” Nellson v. Barnhart, No. 20-CV-00756-PAB-NYW, 2020 WL
  6204275, at *2 (D. Colo. Oct. 22, 2020); see also Braxton v. Zavaras, 614 F.3d 1156,
  1161 (10th Cir. 2010) (“Under the [PLRA], plaintiffs were required to exhaust all available
  administrative remedies prior to filing this suit in federal court.” (emphasis added)). “Since
  the PLRA makes exhaustion a precondition to filing a suit, an action brought before
  administrative remedies are exhausted must be dismissed without regard to concern for
  judicial efficiency.” Ruppert v. Aragon, 448 F. App'x 862, 863 (10th Cir. 2012) (emphasis
  in original).
                                                3
Case 1:20-cv-01790-PAB-STV Document 101 Filed 12/10/20 USDC Colorado Page 4 of 8




         Further, the Court notes that Plaintiff is represented by counsel both in the

  underlying criminal case in this District, United States v. Gess, No. 19-cr-00507-PAB (the

  “Criminal Case”), and in Plaintiff’s appeal to the Tenth Circuit of the detention order that

  was issued in the criminal case, United States v. Gess, No. 20-1353. In the instant action,

  the only relief Plaintiff seeks is “[i]mmediate release [from] pretrial detention.” [#5 at 6]

  Such relief is not available in this civil action and instead must be obtained in the criminal

  case. See, e.g., Medina v. Choate, 875 F.3d 1025, 1029 (10th Cir. 2017) (“adopt[ing] the

  general rule that [habeas corpus] is not a proper avenue of relief for federal prisoners

  awaiting federal trial”); Basri v. Barr, 469 F. Supp. 3d 1063, 1070 (D. Colo. 2020) (finding

  that “[a] petition for writ of habeas corpus is the exclusive means” of obtaining relief from

  detention); 18 U.S.C. § 3626(a)(3)(A), (B) (establishing that a prisoner release order “shall

  be entered only by a three-judge court” after a finding that “(i) a court has previously

  entered an order for less intrusive relief that has failed to remedy the [alleged violation];

  and (ii) the defendant has had a reasonable amount of time to comply with the previous

  court orders”); Muhtorov v. Choate, 697 F. App'x 608, 609 (10th Cir. 2017) (affirming trial

  court’s dismissal of habeas petition because the alleged constitutional violations were

  “being pursued in the criminal case and [the criminal] court’s adverse decisions could be

  appealed”); McCarson v. Reherman, No. CV22001386HMHMGB, 2020 WL 2110770, at

  *2 (D.S.C. May 4, 2020) (finding that emergency motion in habeas case seeking release

  to home confinement “necessarily involve[d] [the petitioner’s] sentence from her

  underlying criminal conviction” and thus “should be adjudicated under her criminal case”).




                                                4
Case 1:20-cv-01790-PAB-STV Document 101 Filed 12/10/20 USDC Colorado Page 5 of 8




         Accordingly, Plaintiff’s requests for the appointment of pro bono counsel are

  DENIED.

  II.    MOTION FOR INVESTIGATION

         Through the Motion for Investigation, Plaintiff moves for the Court to “request an

  impartial investigation by the FBI and DOJ” of the Assistant United States Attorneys (the

  “AUSAs”) prosecuting the Criminal Case against Plaintiff. [#70] Plaintiff alleges that the

  AUSAs in his Criminal Case “retaliate[ed] against [Plaintiff] for exercising his constitutional

  rights by threatening [Plaintiff] with [an] extended Federal Prison sentence if he did not

  dismiss this case.” [Id.] Elsewhere in the record, Plaintiff explains that his attorney in the

  Criminal Case “told [Plaintiff] no further plea bargains would be offered in [the Criminal

  Case]” and that the plea deal that was being offered at that time “would require [Plaintiff]

  to dismiss this case with prejudice.” 5      [#71]    Plaintiff contends—without citation to

  authority—that the AUSAs’ conduct is not “legal, lawful, moral or ethical.” [#70]

         As an initial matter, Plaintiff fails to identify under what rule or other legal authority

  he seeks an order of the Court referring this matter for investigation by the FBI or DOJ.

  For this reason alone, Plaintiff’s Motion for Investigation should be denied.               See

  D.C.COLO.LCivR 7.1(d) (requiring that a motion raising “a contested issue of law [to]

  state under which rule or statute it is filed and be supported by a recitation of legal

  authority”).




  5 Plaintiff filed a proposed Plea Agreement into the record, which includes a proposed
  term requiring Plaintiff to “dismiss with prejudice Civil Action No. 20-cv-01790-PAB-STV.”
  [#79 at 1]
                                                 5
Case 1:20-cv-01790-PAB-STV Document 101 Filed 12/10/20 USDC Colorado Page 6 of 8




         Regardless, the record fails to demonstrate any misconduct on the part of the

  AUSAs. As Chief Judge Brimmer explained to Plaintiff in the Criminal Case,

         A defendant is not entitled to any particular plea bargain. See Weatherford
         v. Bursey, 429 U.S. 545, 561 (1977) (noting that “there is no constitutional
         right to plea bargain”); Williams v. Jones, 571 F.3d 1086, 1103 (10th Cir.
         2009) (Gorsuch, J., dissenting) (“[P]lea bargaining is a matter of
         prosecutorial grace, not right or entitlement.”). [Plaintiff] cites no authority
         to indicate that the government may not include, as a condition of a plea
         agreement, a requirement that a defendant dismiss a separate civil action
         that is related to his criminal case insofar as it seeks defendant’s pretrial
         release.

  [Criminal Case, #211 at 3] Moreover, “Congress has by statute conferred the power to

  prosecute crimes in the name of the United States on the United States Attorney General

  and his delegates” and “such power is exclusive” to the Executive Branch. Smith v.

  Krieger, 389 F. App'x 789, 798–99 (10th Cir. 2010); see also United States v. Nixon, 418

  U.S. 683, 693-94 (1974) (finding that “the Executive Branch has exclusive authority and

  absolute discretion to decide whether to prosecute a case” and “Congress has vested in

  the Attorney General the power to conduct the criminal litigation of the United States

  Government”).

         Accordingly, the Motion for Investigation [#70] is DENIED.

  III.   MOTION FOR SPECIAL COUNSEL

         Through the Motion for Special Counsel, Plaintiff requests the “appointment of

  special counsel” based upon the AUSAs’ alleged misconduct in the Criminal Case—i.e.,

  offering Plaintiff a plea agreement that required Plaintiff to dismiss with prejudice this civil

  case. [#77]




                                                 6
Case 1:20-cv-01790-PAB-STV Document 101 Filed 12/10/20 USDC Colorado Page 7 of 8




         As an initial matter, Plaintiff fails to identify under what rule or other legal authority

  he seeks an order of the Court appointing a special counsel. For this reason alone,

  Plaintiff’s Motion for Special Counsel should be denied. See D.C.COLO.LCivR 7.1(d)

  (requiring that a motion raising “a contested issue of law [to] state under which rule or

  statute it is filed and be supported by a recitation of legal authority”).

         Regardless, as explained above, Plaintiff has not demonstrated any misconduct

  by the AUSAs in his Criminal Case and Plaintiff offers no explanation for why any alleged

  misconduct of the AUSAs in the Criminal Case requires the appointment of special

  counsel in this civil action. Plaintiff’s request for the appointment of special counsel in the

  Criminal Case was denied. [Criminal Case, #211 at 3]

         Accordingly, the Motion for Special Counsel [#77] is DENIED.

  IV.    MOTION FOR ORDER

         In the Motion for Order, Plaintiff notes that various motions are pending before the

  Court and “moves for an order to show cause why the relief sought should not be

  immediately granted.” [#98 at 1] In particular, Plaintiff requests action on his requests

  for (1) an emergency hearing, (2) the appointment of counsel, and (3) Plaintiff’s request

  to amend his complaint to assert a class action. [Id.]

         As an initial matter, Plaintiff fails to identify under what rule or other legal authority

  he seeks an order to show cause. For this reason alone, Plaintiff’s Motion for Order

  should be denied.      See D.C.COLO.LCivR 7.1(d) (requiring that a motion raising “a




                                                 7
Case 1:20-cv-01790-PAB-STV Document 101 Filed 12/10/20 USDC Colorado Page 8 of 8




  contested issue of law [to] state under which rule or statute it is filed and be supported by

  a recitation of legal authority”).

         To the extent the Motion for Order seeks a status update on his pending motions

  or requests that the Court take action upon them, the Motion for Order is moot as the

  Court has addressed all of Plaintiff’s outstanding motions in this Order and the

  Recommendation filed concurrently herewith.

          Accordingly, the Motion for Order [#98] is DENIED.

  V.     CONCLUSION

         For the foregoing reasons, IT IS ORDERED:

         (1)     Plaintiff’s requests for the appointment of pro bono counsel are DENIED;

         (2)     Plaintiff’s Motion Requesting an Independent Investigation by the FBI and

  DOJ [#70] is DENIED;

         (3)     Plaintiff’s Motion to Appoint Special Counsel [#77] is DENIED; and

         (4)     Plaintiff’s Motion for an Order to Show Cause [#98] is DENIED.



  DATED: December 10, 2020                          BY THE COURT:


                                                    s/Scott T. Varholak__________
                                                    United States Magistrate Judge




                                               8
